                                                                              Eastern District of Kentucky
                           UNITED STATES DISTRICT COURT                             FltED                   ,
                           EASTERN DISTRICT OF KENTUCKY                            OCT 3 O2019
                                  NORTHERN DIVISION                                   AT !\SHLAND
                                                                                   HOBERT R. CARR
                                          ASHLAND                              CLERK U.S. DISTRICT cou.:n




Civil Action No. 18-100-HRW


JAMIE D. ALEXANDER,                                                PLAINTIFF,


v.                                          ORDER


ALECZANDER LEADFORD,                                              DEFENDANT.




       This matter is before the Court upon Defendant's Motion for Summary Judgment

[Docket No. 23].


       The undersigned referred "all further pretrial proceedings, including preparing a proposed

finding of fact and recommendations on dispositive motions" to Magistrate Judge Hanly A.

Ingram. [Docket No. 15].


       On October 8, 2019, Magistrate Judge Ingram entered his Report and Recommendation

wherein he found that the Defendant's Motions for Summary Judgment should be sustained.

[Docket No. 24].


       Hearing no objections to the report and recommendation, and seeing no error in same,

this Court adopts the recommendation.


       Accordingly, IT IS THEREFORE ORDERED AND ADJUDGED:
1)     that the Magistrate Judge's report and recommendation is hereby approved and

       adopted as and for the opinion of the Court,


2)     that the Motion for Summary Judgment [Docket No. 23] be


       SUSTAINED;


4)     the Court declines to grant a Certificate of Appealability; and


5)     that this is a final and appealable order.


This 30th day of October, 2019.


                                                          Signed By:
                                                          Henry R. Wilhoit. Jr.
                                                          United States District Judge
